Citation Nr: 1123484	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent minor children.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel







INTRODUCTION

The Veteran served on active duty from January 1980 to April 1981.  The appellant is bringing this appeal on behalf of the children of the appellant and the Veteran, identified as A1 and A2.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran if further action is required.


REMAND

The record reflects that A1 and A2, the children of the appellant and the Veteran, were born in June 2003 and are still considered to be dependents of the Veteran.  

Since April 1981, the Veteran has been in receipt of VA compensation benefits, with a 100 percent combined service-connected disability rating, which currently includes additional payments for his two dependent minor children, A1 and A2.

In May 2008, the appellant filed a claim for an apportionment of the Veteran's VA disability compensation benefits on behalf of A1 and A2.  She asserted that she was asking for $1300 per month for child support, alleging that the Veteran had not given her child support.  It is noted that the Veteran was incarcerated at that time, awaiting trial; however, he was found not guilty and released.  There is no indication that the Veteran is incarcerated at present.

During the course of the proceedings, both the appellant and the Veteran have submitted Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) describing their respective costs and expenses.  However, the Veteran's form was incomplete as for example he estimated that his food costs were $0.  

Moreover, since these forms were returned, it was suggested that the Veteran had taken a roommate into his house, raising the possibility that he may be receiving rental income.  

It is also unclear from the records that have been filed if the Veteran is currently paying monthly child support to the appellant; and, if so, in what amount. 

The Veteran also suggested that the appellant may have been living with someone else as well, which could provide a changed economic picture.

As such, the Board concludes that it would be premature to make a decision based on the unclear financial picture that is currently of record; and a remand is therefore necessary to clarify the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and the appellant and request that they each complete a new and updated VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award).  The parties should be informed that failure to completely and accurately report the requested information may result in a denial of their claim.

Additionally, the Veteran should be asked to specifically clarify his current living situation, informing VA whether he has a roommate; and, if so, whether that roommate pays him any rental income.  The Veteran should also be asked to clarify how much child support he provides to the appellant monthly and to provide any documentation he has of any such payments.

The appellant should be asked to clarify and document how much child support she currently receives from the Veteran.

2.  Then readjudicate the appeal and if it remains unresolved to the satisfaction of the parties, provide them both a supplemental statement of the case before returning the case to the Board. 

Both the appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

